Citation Nr: 0811415	
Decision Date: 04/07/08    Archive Date: 04/23/08	

DOCKET NO.  06-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma




THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran from 28 February to 1 March 2005, at the St. John 
Medical Center in Tulsa, Oklahoma.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran is reported to have had active military service 
from January 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the VAMC in 
Muskogee, Oklahoma, which initially denied the veteran's 
request for payment of the cost of unauthorized medical 
treatment he received from 22 February through 1 March 2005, 
but the VAMC apparently authorized payment for part of these 
medical expenses incurred from 22 through 27 February 2005.  
Because the record forwarded from the VAMC is entirely 
inadequate to perform an appellate review of the issue 
presented on appeal, this case must be REMANDED to the VAMC 
for additional evidentiary development.


REMAND

In accordance with the laws and regulations governing the 
function and jurisdiction of the Board, the Board is 
specifically required to issue decisions that are in writing, 
which set forth the issues(s) under appellate consideration, 
includes separately stated findings of fact and conclusions 
of law on all material issues of fact and law presented on 
the record, and the reasons and bases for those findings and 
conclusions.  38 U.S.C.A. § 7104(d) (West 2002); 38 C.F.R. 
§ 19.7(b) (2007).

First, although the issue stated in the VAMC folder is 
entitlement to payment or reimbursement for expenses incurred 
at the St. John Medical Center from 2 February to 1 March 
2005, it is apparent from a review of the record that the 
VAMC received separate billings from Surgery, Inc., Tulsa 
Radiology, SE Radiology, Tulsa Regional Hospital, St. John's 
Medical Center, McAllister Regional Hospital, Oklahoma 
University Medical Center, MSA, Hartshorne EMS, and perhaps 
others.  It is unclear exactly what medical expenses are at 
issue in this case

It appears from the record that the veteran sustained an 
injury while horseback riding and presented for emergency 
treatment to the McAllister Regional Hospital, that he was 
transferred to the Tulsa Regional Hospital, and subsequently 
transferred to the St. John Medical Center for actual 
diagnostic testing and treatment.  However, he was 
subsequently transferred to the Oklahoma University Medical 
Center for actual surgery.  In addition to these four 
hospitals, the other claims apparently are made by emergency 
medical transport companies and radiological and diagnostic 
testing services.  Although the claim is facially limited to 
only expenses incurred by the veteran at the St. John Medical 
Center, it is entirely unclear if this is in fact the 
veteran's claim.  

Additionally, although all medical expenses claimed were 
initially denied, the VAMC has reported that it did agree to 
pay expenses from 22 to either 26 or 27 February 2005, but it 
remains unclear whether payment was made to all medical 
expense claimants during this period, or only to expenses of 
the St. John's Medical Center.  It will be necessary for VAMC 
personnel to clarify the claim at issue (with the veteran if 
necessary), and to give a clear explanation of what expenses 
have been paid (and are therefore no longer at issue) and 
what expenses have been refused (which remain at issue).  

Second, although the Statement of the Case issued to the 
veteran appears to include the relevant laws and regulations 
governing payment of unauthorized medical expenses under both 
38 U.S.C.A. §§ 1728 and 1725, the discussion at page nine 
incorrectly lumps all of the prerequisites under each of 
these two separate means for adjudicating claims for 
unauthorized medical expenses, states that all prerequisites 
must be satisfied, and then denies any payment of expenses 
after either 26 or 27 February 2005, with no explanation 
whatsoever as to the reasons and bases for such decision, or 
any explanation as to whether this case was decided under 
38 U.S.C.A. § § 1728 or 1725.  

The Board does find a clue in the Statement of the Case in 
that it provides that payment of some amount of the expenses 
was approved "until the veteran was stable for transfer," 
which leads the Board to believe that it made a decision to 
pay certain expenses based upon a medical judgment that the 
veteran's medical condition from 22 to 26/27 February met the 
regulatory requirements regarding emergency care, and a need 
to seek medical treatment immediately at risk of health or 
life.  Of course, whether any veteran's medical condition was 
"emergent in nature" is a criteria for VA payment of 
unauthorized medical expenses under both 38 U.S.C.A. §§ 1728 
and 1725.  The denial of any further payment may have been 
made on the basis that the veteran was then considered 
stabilized, and treatment no longer being emergent in nature 
was no longer authorized for payment, but there is no clear 
explanation of this in the Statement of the Case, and there 
is no competent clinical opinion on file necessary to support 
such decision.  The US Court of Appeals for Veteran's Claims 
(Court) has held many times that VA adjudication personnel 
may not substitute their own judgment in cases requiring a 
competent medical opinion.  

It appears from records on file that the veteran was 
requested to sign statements certifying his claim met all the 
preconditions for payment for emergency medical services 
under 38 C.F.R. § 17.1000 et. seq., which also leads the 
Board to surmise that the veteran's claim was in fact decided 
entirely under the Millenium Health Care Act at 38 U.S.C.A. 
§ 1725 (but the Board cannot be sure of this).  As noted in 
the Statement of the Case, the preconditions for payment of 
emergency medical care under the Millenium Health Care Act at 
38 U.S.C.A. § 1725 as implemented at 38 C.F.R. § 17.1002, 
includes nine preconditions (from a to i) and the Board is 
unable to determine whether the VAMC did or did not find that 
the veteran satisfied any of these preconditions, or whether 
it determined that all of these preconditions were satisfied, 
except the emergent nature of medical care provided after 27 
or 28 February 2005.  

An adequate adjudication of the veteran's claim must clearly 
indicate whether the claim is being adjudicated under 
38 U.S.C.A. § 1728 or § 1725, or both (if both, they must be 
analyzed/discussed separately).  Further, an adequate 
adjudication of the veteran's claim should address each 
precondition for entitlement under each section separately.  
Under the Millenium Health Care Act, there is certainly 
insufficient evidence in the medical expense folder for the 
Board to make an independent determination as to whether the 
veteran was enrolled in the VA Health Care System and had 
received medical services within the 24-month period 
preceding the emergency treatment, and whether the veteran 
has no alternate health care coverage in whole or in part for 
the emergency treatment at issue, and whether the veteran is 
not in fact eligible for reimbursement under 38 U.S.C.A. 
§ 1728.  

Additionally, no claim for payment or reimbursement of 
unauthorized medical expenses should be forwarded to the 
Board on appeal without the veteran's Regional Office (RO) 
maintained claims folder.  The Board can make no independent 
determination with respect to qualifying military service and 
veteran's status, or whether (under 38 U.S.C.A. § 1728) the 
emergent care at issue was for an adjudicated service-
connected disability, or for a nonservcice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or whether the 
veteran has a total disability permanent in nature resulting 
from a service-connected disability.  There is at present 
conflicting information in the medical expense folder as to 
what service-connected disabilities the veteran may have.  

At present, it appears to the Board that the VAMC found that 
38 U.S.C.A. § 1728 provided no basis for payment of the 
veteran's claimed private medical expenses.  It appears that 
the veteran's claim was adjudicated under 38 U.S.C.A. § 1725, 
and that the essential question presented was a combination 
of the Millenium Health Care factors at 38 U.S.C.A. § 17.102 
(a), (b), (c), and (d).  That is, were all services provided 
in a hospital emergency department, was the nature of the 
veteran's injuries (from the subjective viewpoint of a lay 
person) indicative that delay in seeking immediate medical 
attention might have been hazardous to life or health, were 
VA or other Federal facilities not feasibly available, and to 
the extent the claim extends beyond initial emergency 
treatment for continued medical care (as seems to be the case 
in this appeal), was there a continued medical emergency that 
the veteran could not have been safely discharged and 
transferred to a VA facility.  

The veteran in this case has argued in several written 
statements that there was no room available to him in any VA 
facility, nor was a surgeon available to do the particular 
surgery necessary.  The only evidence presently on file 
against the veteran's allegations is a conclusory statement 
in the Statement of the Case that "the claim was approved 
until the veteran was stable for transfer - February 27, 
2005."  The VAMC should understand that the burden of proof 
in all veterans' appeals is only an equipoise of evidence.  
At present, all there is on file is the veteran's statement 
that facilities and/or a surgeon were not available, and a 
statement of VAMC adjudication personnel that they were 
available.  This would generally be viewed as an equipoise of 
evidence requiring an allowance of the benefits sought.  

Accordingly, on remand, the medical expense folder must be 
referred to a competent medical doctor for review and the 
production of a statement which discusses the facts in this 
case, and which provides an opinion that addresses 38 C.F.R. 
§ 17.102 (a) through (d), both in terms of the relative 
emergent nature of the veteran's continuing private health 
care, but which also must address feasible availability of 
both a bed and surgeon in VA facilities.  If there comes a 
time when treatment is no longer emergent in nature, then 
availability of VA facilities may not be relevant.  This is 
the type of evidence the Board must have in order to render 
an appellate decision which includes adequate reasons and 
bases if any part of the veteran's claim is to be denied.  In 
this regard, it might also be useful if any VA administrative 
personnel familiar with this case would be able to review the 
record and provide a statement that reflects conversations 
that may have been held between the veteran and/or his family 
members, and VAMC personnel regarding availability of a bed 
and surgeon.

Additionally, the Board would point out that any veteran-
appellant will be accorded full right to representation in 
all stages of an appeal by any recognized, attorney, agent or 
other authorized person.  38 C.F.R. § 20.600 (2007).  Without 
the claims folder, the Board is unable to determine whether 
the veteran has a standing power of attorney granting 
representation status to any Veteran Service Organization or 
other authorized person.  If the veteran has an appointed 
representative, there is no indication in the medical expense 
folder that the representative has been offered the 
opportunity of assisting the veteran at any stage in his 
appeal up until present.  Generally speaking, both a veteran 
and representative are to be provided with Statements of the 
Case.  

The veteran is hereby notified that he will be offered the 
opportunity of submitting additional evidence in support of 
his claim when it is remanded to the VAMC.  The Board notes 
the veteran has written several times the brief sequence of 
his medical treatment and transfers from McAllister to Tulsa 
Regional, to St. John's, and to Oklahoma University.  The 
veteran's attention is directed to the nine preconditions for 
payment of his claim listed at 38 C.F.R. § 17.1002 (a) 
through (i).  He is invited to submit a detailed written 
statement as to why he believes that he qualifies for payment 
of any remaining expenses after those already paid by the 
VAMC during the pendency of this appeal.  In additional to 
technical qualifications regarding alternate health care 
coverage, he is invited to focus this statement on the 
aspects of the emergent nature of his injuries, of his 
specific contacts with VA, and/or VAMC personnel, and any 
refusals of such personnel to provide a room, care, treatment 
or an appropriate surgeon.  The veteran has reported on more 
than one occasion that his allegations can be corroborated by 
the "head surgeon" and a "social worker" at St. John's 
Medical Center.  The veteran is invited to obtain written 
statements from these or any other individuals in 
corroboration of his own reported facts.  Again, the focus of 
the inquiry should be directed to expenses that have not 
already been paid by the VAMC.  VA has already acknowledged 
that the veteran met the requirements for payment of expenses 
from 22 to 26/27 February, 2005, and no argument or evidence 
is necessary with respect to those expenses already 
authorized for payment.  

For these reasons, the claim is REMANDED to the VAMC for the 
following action:

1.  Initially, VAMC adjudication 
personnel must prepare a letter for the 
veteran which provides a detailed 
explanation as to what expenses have been 
paid on his behalf, and what expenses 
have been denied, and the reasons for 
both the partial allowance and remaining 
denial of the expenses at issue.  
Additionally, the veteran must be 
informed that his appeal has been 
remanded to a VAMC for additional 
evidentiary development, and that he is 
invited to submit any evidence, 
information, or statements that he may 
have on his behalf, including any 
statements of witnesses with knowledge 
with respect to the emergent nature of 
his injuries, treatment provided 
therefor, history of personal contacts 
with VA facilities, availability of VA 
facilities and beds, and availability of 
necessary VA surgeons.  VAMC personnel 
will also include a copy of 38 C.F.R. 
§ 17.1002 (a) through (i) to the veteran 
as an attachment to this letter.  He must 
be provided a reasonable amount of time 
to respond (at least 60 days), and any 
evidence or information provided by or on 
behalf of the veteran must be added to 
the medical expense folder.  Copies of 
VAMC notice letter(s) to the veteran must 
also be added to the medical expense 
folder.

2.  The RO should review the evidence on 
file to ensure that it has obtained all 
relevant medical records and evidence 
necessary for a decision in this case.  
Any records outstanding should be 
collected and added to the medical 
expense folder.  The RO must also 
discover whether the veteran has an 
appointed representative with VA, and if 
so, ensure that the veteran is accorded 
the right to representational assistance, 
in pursuing his appeal. 

3.  After completing the above 
development, VAMC personnel must refer 
the medical expense folder, including any 
evidence obtained from or on behalf of 
the veteran and by VAMC adjudication 
personnel, to a medical doctor for review 
and the issuance of a statement which 
discusses the facts presented in this 
appeal, and how he believes these facts 
apply to the governing regulation at 
38 C.F.R. § 17.1002.  The principal focus 
of this statement must include discussion 
of the relative emergent nature of the 
veteran's injuries (remembering that the 
controlling regulation is subjective from 
a veteran's viewpoint), a discussion of 
the multiple transfers the veteran 
underwent, a discussion of the veteran's 
allegations with respect to being refused 
a bed or surgeon, and a discussion of 
when, if ever, it appears that the 
veteran's physical condition may have 
been stabilized sufficiently that any 
further treatment may not be considered 
emergent in nature.  In discussing the 
potential availability of VA facilities, 
the doctor is requested to address 
contentions submitted by the veteran or 
any witness statements he may submit.  
Finally, although not presently discussed 
as an issue, to the extent that travel 
distances from the point of injury or 
point of subsequent treatment to VAMC 
does present an issue with respect to 
whether or not the veteran could be 
safely transferred to VA at some point in 
time, the relative distances involved 
should be identified and additionally 
discussed.

4.  After completing the above 
development, VAMC adjudication personnel 
should again address the veteran's claim 
for payment of private emergency care 
treatment in accordance with the 
governing laws and regulations.  Any 
adjudications under 38 U.S.C.A. § 1728 
and § 1725 must be entirely separate, as 
these are entirely different regulatory 
schemes.  If the decision remains adverse 
in any way to the veteran's claim, he 
must be provided with a Supplemental 
Statement of the Case which includes a 
discussion of the issues raised in this 
remand and a discussion of the facts as 
they relate to the governing laws and 
regulations regarding payment of 
unauthorized medical expenses.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  If the case is returned to 
the Board, VAMC personnel must ensure 
that they obtain the veteran's claims 
folder from the supervising regional 
office (Muskogee) and return it to the 
Board together with the medical expense 
folder for Board review.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

